PER CURIAM
Defendant was charged with six offenses. He pled guilty to five of them, and the state dismissed the sixth charge pursuant to a plea agreement that included certain sentencing recommendations. On appeal, defendant challenges the post-prison supervision period imposed. Although the state concedes that the court erred in the manner claimed by defendant, we are foreclosed from reviewing the claimed error. ORS 138.222(2)(d). State v. Adams, 315 Or 359, 847 P2d 397 (1993); State v. Kilborn, 120 Or App 462, 852 P2d 935 (1993); State v. Johnston, 120 Or App 165, 851 P2d 1156 (1993).
Affirmed.